Citation Nr: 0419962	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-17 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at an August 
2003 hearing at the RO.  A copy of the transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran asserts that during his first year of service, he 
was assigned to an artillery unit and was he exposed to loud 
noises, which caused his current hearing problems. 

On VA audiology examination in June 2001, the veteran gave a 
history of noise exposure during service.  After an 
audiogram, the pertinent finding was moderately severe 
sensorineural hearing loss consistent with noise-induced 
hearing loss.  The audiogram itself consists of a graph, but 
the results were not converted to a numerical decibel loss at 
the tested frequencies.  Also as the evidence indicates that 
the current hearing loss may be associated with noise 
exposure in service, under the duty to assist, a medical 
opinion is needed. 



For these reasons, this case is REMANDED for the following 
action:

1.  Under VCAA's duty to notify, notify 
the veteran of the evidence, not already 
of record, needed to substantiate his 
claims, namely, medical evidence, 
consisting of a medical opinion, that 
hearing loss and tinnitus are related to 
noise exposure in service. 

2.  Ask the veteran to provide any 
evidence in his possession, not previously 
submitted, that pertains to the claims. 

3.  Schedule the veteran for VA ear and 
audiology examinations to determine 
whether the veteran has a hearing loss 
disability.  The results of the audiogram 
should be converted to a numerical form 
to facilitate interpretation of the 
audiogram under 38 C.F.R. § 3.385.  Each 
examiner is asked to express an opinion 
as to whether the veteran's current 
hearing loss disability and tinnitus, if 
found, is related to the veteran's 
history of noise exposure during 
artillery training in service, when 
compared to any post-service history of 
noise exposure. 

4.  After the above development has been 
completed, adjudicate the claims.  If any 
benefit sought on appeal is denied, 
prepare a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




